Citation Nr: 0001725	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-12 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Medical evidence indicates that the veteran currently 
sustains bilateral hearing loss.

2.  Lay evidence indicates that it is plausible that the 
veteran incurred noise trauma in-service.

3.  There is no competent evidence of a nexus between any in-
service injury or disease and the veteran's current bilateral 
hearing loss.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran submitted to a VA examination for organic hearing 
loss in March 1998.  Audiometry revealed puretone thresholds 
above 40 decibels at the 2,000, 3,000, and 4,000 hertz 
frequencies, bilaterally.  Accordingly, he has a hearing loss 
disability, 38 C.F.R. § 3.385, and the first element of a 
well grounded claim is met.  

The second element of a well grounded claim - the in-service 
occurrence or aggravation of a disease or injury - can be 
proven by medical, or in certain circumstances, lay evidence.  
The veteran's service medical records do not indicate any 
complaints of or treatment for hearing loss or any other ear 
problem.  The veteran's enlistment examination, dated 
September 1964, includes audiometer readings within normal 
limits.  His separation examination report, dated in January 
1970, does not include audiometry readings, but indicates 
normal whispered-voice test results (15/15) and the 
accompanying report of medical history, completed by the 
veteran, relates that he never had hearing loss problems.  
However, the veteran testified at his August 1998 hearing 
before the RO that, while stationed in Germany in 1966, he 
was exposed to extremely loud gun shots while refueling a 
tank and has since had hearing loss and ringing in both ears.  
Transcript of Hearing (Transcript) at 2, 7.  His lay 
testimony regarding exposure to loud gun shots at least 
renders plausible his contention that he incurred a hearing 
loss in service.  Thus, the second element of a well grounded 
claim is satisfied.  

Notwithstanding the above findings, the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
fails because he has not presented competent (medical) 
evidence of a nexus between his current hearing loss 
disability and any injury or disease in service.  The veteran 
testified that in 1975 he saw a private doctor for his 
hearing loss and that the doctor "told me that the damage to 
my ears was irreparable and the only thing I could do would 
be to wear hearing aids."  Transcript at 4.  He stated that 
he did not obtain hearing aids at that time because he could 
not afford them.  Transcript at 5.  There is no written 
record of a 1975 hearing examination, and the veteran 
testified that he could not recall the name of the doctor who 
confirmed his hearing loss.  Transcript at 6.  

The veteran also testified that while visiting an ear, nose 
and throat doctor in 1997, he was examined by a hearing 
specialist who "did a bunch of tests and everything" and 
who "basically said the same things that they said back in 
1975 or thereabouts.  That the only thing I could do with it 
is get a hearing aid."  Transcript at 6.  However, the 
veteran has not submitted any medical evidence/opinion 
relating his hearing loss disability to events in service, 
including noise trauma.  While the veteran is certainly 
capable of describing his symptoms, he does not possess the 
requisite medical knowledge to opine on a matter involving 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation).  Therefore, his lay opinion 
is insufficient to establish a nexus between his current 
hearing loss and any noise trauma  in-service. 

Although the findings on March 1998 VA examination establish 
that the veteran has a current bilateral hearing loss 
disability, they do not indicate that his hearing loss had 
its genesis in service.  Absent medical evidence of a nexus 
between an in-service injury or disease and a current 
disability, the Board finds that the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
is not well grounded, and must be denied. 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

ORDER

Service connection for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

